         Case 2:21-cv-00140-KJD-EJY Document 5 Filed 04/22/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                               DISTRICT OF NEVADA
10

11       OSCAR OSWALDO GONZALEZ-                                   Case No. 2:21-cv-00140-KJD-EJY
         CASTILLO,
12                                                                 ORDER
                               Petitioner,
13
                 v.
14
         MERRICK GARLAND,1 et al.
15
                               Respondents.
16

17

18              This is a habeas corpus action under 28 U.S.C. § 2241. Petitioner has paid the filing fee.

19   The court has reviewed the petition under Rules 1(b) and 4 of the Rules Governing Section 2254

20   Cases in the United States District Courts. The court will serve the petition upon respondents for

21   a response.

22              Petitioner also has submitted a motion for appointment of counsel. Having reviewed the

23   petition, the court finds that appointment of counsel is not warranted.

24              IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

25   habeas corpus and the motion for appointment of counsel, currently in the docket at ECF No. 1-1

26   and ECF No. 1-2, respectively.

27              IT FURTHER IS ORDERED that:

28   1
         A substitution under Rule 25(d) of the Federal Rules of Civil Procedure.
                                                                  1
     Case 2:21-cv-00140-KJD-EJY Document 5 Filed 04/22/21 Page 2 of 3



 1     1. The Clerk of Court shall SEND VIA REGISTERED OR CERTIFIED MAIL a copy of the
 2        petition and this order to the following:
 3             a. The Hon. Merrick Garland, Acting Attorney General of the United States,
 4                Department of Justice, 950 Pennsylvania Ave. NW, Washington, D.C. 20530.
 5             b. The Hon. Alejandro Mayorkas, Acting Secretary of the United States Department
 6                of Homeland Security, Washington, D.C. 20528.
 7     2. The United States Marshal is instructed to SERVE a copy of the petition and this order on
 8        the United States Attorney for the District of Nevada or on an Assistant United States
 9        Attorney or clerical employee designated by the United States Attorney pursuant to Rule
10        4(i)(1)(A) of the Federal Rules of Civil Procedure.
11     3. Respondents will have 21 days from the date of service to file and serve an answer or
12        otherwise respond to the petition.
13     4. If respondents file an answer to the petition, petitioner will have 14 days to file a reply to
14        the answer. If respondents file a motion to dismiss instead of an answer, the parties will
15        brief the motion in accordance with LR 7-2 and 7-3 of the Local Rules of Practice.
16     5. Respondents must file all exhibits relevant to their response, in chronological order.
17     6. All exhibits must be filed in accordance with LR IA 10-3 and LR IC 2-2 and include a
18        separate index identifying each exhibit by number or letter. The index must be filed in
19        CM/ECF’s document upload screen as the base document to receive the base docket
20        number (e.g., ECF No. 10). Each exhibit must then be filed as an “attachment” to the base
21        document—the index—to receive a sequenced sub-docket number (e.g., Exhibit A (ECF
22        No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If the
23        exhibits will span more than one filing, the base document in each successive filing must
24        be either a copy of the index or volume cover page. See LR IC 2-2(a)(3)(A).
25     7. For this case, NO PAPER COURTESY COPIES are required.
26        IT FURTHER IS ORDERED that petitioner's motion for appointment of counsel is
27   DENIED.
28
                                                      2
      Case 2:21-cv-00140-KJD-EJY Document 5 Filed 04/22/21 Page 3 of 3



 1          IT FURTHER IS ORDERED that pursuant to Rule 25(d) of the Federal Rules of Civil
 2   Procedure, the clerk of the court is directed to substitute Merrick Garland for respondent Monty
 3   Wilkinson.
 4          DATED:      April 22, 2021

 5                                                               ______________________________
                                                                 KENT J. DAWSON
 6                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
